


110 HR 3175 IH: International Protecting Girls by Preventing

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3175
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Ms. McCollum of
			 Minnesota (for herself, Mr.
			 Honda, Mrs. Capps,
			 Mr. Terry,
			 Mr. Berman,
			 Mr. Ellison,
			 Ms. Jackson-Lee of Texas, and
			 Ms. Clarke) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To protect girls in developing countries through the
		  prevention of child marriage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Protecting Girls by
			 Preventing Child Marriage Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Child marriage, also known as forced
			 marriage or early marriage, is a harmful traditional
			 practice that deprives girls of their dignity and human rights.
			(2)Child marriage as a traditional practice,
			 as well as through coercion or force, is a violation of Article 16 of the
			 Universal Declaration of Human Rights, which states, Marriage shall be
			 entered into only with the free and full consent of intending
			 spouses..
			(3)An estimated 51 million girls in developing
			 countries now ages 20–24 were married under the age of 18, and if present
			 trends continue more than 100 million more girls in developing countries will
			 be married as children over the next decade.
			(4)In developing countries, other than China,
			 approximately one in seven girls marry before the age of 15 and one in three
			 girls are married before the age of 18.
			(5)Child marriage treats young girls as
			 property and poses grave risks not only to women’s basic rights
			 but also their health, economic independence, education, and status in
			 society, according to the Department of State.
			(6)In 2005, the
			 Department of State conducted a world-wide survey and found child marriage to
			 be a concern in 64 out of 182 countries surveyed, with child marriage most
			 common in sub-Saharan Africa and parts of South Asia as well as the Middle
			 East
			(7)In Ethiopia’s Amhara region, about half of
			 all girls are married by age 14 with 95 percent not knowing their husbands
			 before marriage, 85 percent unaware they were to be married, and 70 percent
			 reporting their first sexual initiation within marriage taking place before
			 their first menstrual period, according to a 2004 survey.
			(8)In Afghanistan, where the legal age of
			 marriage for girls is 16 years, 57 percent of marriages involve girls below the
			 age of 16, including girls younger than 10 years, according to the United
			 Nations Children’s Fund (UNICEF).
			(9)In some areas of northern Nigeria, 45
			 percent of girls are married by age 15 and 73 percent by age 18, with age gaps
			 between girls and the husbands averaging between 12 and 18 years.
			(10)Between half and three-quarters of all
			 girls are married before the age of 18 in the following countries: Niger, Chad,
			 Bangladesh, Mali, Guinea, the Central African Republic, Nepal, Mozambique,
			 Uganda, Burkina Faso, and India, according to Demographic Health Survey
			 data.
			(11)Factors perpetuating child marriage include
			 poverty, a lack of educational or employment opportunities for girls, parental
			 concerns to ensure sexual relations within marriage, the dowry system, and the
			 perceived lack of value of girls.
			(12)Child marriage has negative effects on
			 girls’ health, including significantly increased risk of maternal death and
			 morbidity, infant mortality, obstetric fistula, and sexually transmitted
			 diseases, including HIV/AIDS.
			(13)In developing countries, girls ages 10 to
			 14 who become pregnant are five times more likely to die during a pregnancy or
			 in childbirth than women ages 20 to 24.
			(14)Child marriage can result in bonded labor
			 or enslavement, commercial sexual exploitation, and violence against the
			 victims, according to UNICEF.
			(15)Out-of-school or unschooled girls are at
			 greater risk of child marriage while girls in school face pressure to withdraw
			 from school when secondary school requires monetary costs, travel, or other
			 social costs, including lack of lavatories and supplies for menstruating girls
			 and increased risk of sexual violence.
			(16)The World Bank reports in 2006 that it is
			 estimated that about half of girls in Sub-Saharan Africa who drop out of
			 primary school do so because of poor water and sanitation
			 facilities.
			(17)UNICEF reports that investments in
			 improving school sanitation resulted in a 17 percent increase in school
			 enrollment for girls in Guinea and an 11 percent increase for girls in
			 Bangladesh.
			(18)Investments in girls’ schooling, creating
			 safe community spaces for girls, and programs for skills building for
			 out-of-school girls are all effective and demonstrated strategies for
			 preventing child marriage and creating a pathway to empower girls by addressing
			 conditions of poverty, low status, and norms that contribute to child
			 marriage.
			(19)Most countries with high rates of child
			 marriage have a legally-established minimum age of marriage, yet child marriage
			 persists due to strong traditional norms and the failure to enforce existing
			 laws.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)child marriage is a
			 violation of human rights and the prevention and elimination of child marriage
			 should be a foreign policy goal of the United States;
			(2)the practice of
			 child marriage undermines United States investments in foreign assistance to
			 promote education and skills building for girls, reduce maternal and child
			 mortality, reduce maternal illness, halt the transmission of HIV/AIDS, prevent
			 gender-based violence, and reduce poverty; and
			(3)expanding
			 educational opportunities for girls, economic opportunities for women, and
			 reducing maternal and child mortality are critical to achieving the Millennium
			 Development Goals and the global health and development objectives of the
			 United States, including efforts to prevent HIV/AIDS.
			4.Assistance to
			 prevent the incidence of childhood marriage in developing countries
			(a)Assistance
			 authorizedThe President is
			 authorized to provide assistance, including through multilateral,
			 nongovernmental, and faith-based organizations, to prevent the incidence of
			 child marriage in developing countries and to promote the educational, health,
			 economic, social, and legal empowerment of girls and women as part of the
			 strategy to prevent child marriage in developing countries established pursuant
			 to section 5.
			(b)PriorityIn providing assistance authorized under
			 subsection (a), the President shall give priority to—
				(1)areas or regions
			 in developing countries in which 15 percent of girls under the age of 15 are
			 married or 40 percent of girls under the age of 18 are married; and
				(2)activities to—
					(A)expand and replicate existing
			 community-based programs that are successful in preventing the incidence of
			 child marriage;
					(B)establish pilot projects to prevent child
			 marriage; and
					(C)share evaluations of successful programs,
			 program designs, experiences, and lessons.
					(c)CoordinationAssistance authorized under subsection (a)
			 shall be integrated with existing United States programs for advancing
			 appropriate age and grade-level basic and secondary education through
			 adolescence, ensure school enrollment and completion for girls, health, income
			 generation, agriculture development, legal rights, and democracy building and
			 human rights, including—
				(1)support for community-based activities that
			 encourage community members to address beliefs or practices that promote child
			 marriage and to educate parents, community leaders, religious leaders, and
			 adolescents of the health risks associated with child marriage and the benefits
			 for adolescents, especially girls, of access to education, health care,
			 livelihood skills, microfinance, and savings programs;
				(2)enrolling girls in primary and secondary
			 school at the appropriate age and keeping them in age-appropriate grade levels
			 through adolescence;
				(3)reducing education fees, and enhancing safe
			 and supportive conditions in primary and secondary schools to meet the needs of
			 girls, including—
					(A)access to water and suitable hygiene
			 facilities, including separate lavatories and latrines for girls;
					(B)assignment of female teachers;
					(C)safe routes to and from school; and
					(D)eliminating sexual harassment and other
			 forms of violence and coercion;
					(4)ensuring access to health care services and
			 proper nutrition for adolescent girls, which is essential to both their school
			 performance and their economic productivity;
				(5)increasing training for adolescent girls
			 and their parents in financial literacy and access to economic opportunities,
			 including livelihood skills, savings, microfinance, and small-enterprise
			 development;
				(6)supporting education, including through
			 community and faith-based organizations and youth programs, that helps remove
			 gender stereotypes and the bias against girls used to justify child marriage,
			 especially efforts targeted at men and boys, promotes zero tolerance for
			 violence, and promotes gender equality, which in turn help to increase the
			 perceived value of girls;
				(7)creating peer support and female mentoring
			 networks and safe social spaces specifically for girls; and
				(8)supporting local advocacy work to ensure
			 that governments and law enforcement officials are meeting their obligations to
			 prevent child and forced marriage as well as legal literacy programs at the
			 community level.
				5.Strategy to
			 prevent child marriage in developing countries
			(a)Strategy
			 requiredThe President,
			 acting through the Administrator of the United States Agency for International
			 Development, shall establish a multi-year strategy to prevent child marriage in
			 developing countries and promote the empowerment of girls at risk of child
			 marriage in developing countries, including by addressing the unique needs,
			 vulnerabilities, and potential of girls ages eight to 18 in developing
			 countries.
			(b)ConsultationIn
			 establishing the strategy required by subsection (a), the President shall
			 consult with Congress, relevant Federal departments and agencies, multilateral
			 organizations, and representatives of civil society.
			(c)ElementsThe
			 strategy required by subsection (a) shall—
				(1)focus on areas in
			 developing countries with high prevalence of child marriage; and
				(2)encompass
			 diplomatic initiatives between the United States and governments of developing
			 countries, with attention to human rights, legal reforms and the rule of law,
			 and programmatic initiatives in the areas of education, health, income
			 generation, changing social norms, human rights, and democracy building.
				(d)ReportNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall transmit to Congress a report that includes—
				(1)the strategy required by subsection
			 (a);
				(2)an assessment,
			 including data disaggregated by age and gender to the extent possible, of
			 current United States-funded efforts to specifically assist girls in developing
			 countries; and
				(3)examples of best
			 practices or programs to prevent child marriage in developing countries that
			 could be replicated.
				6.Department of
			 State’s Country Reports on Human Rights PracticesThe Foreign Assistance Act of 1961 is
			 amended—
			(1)in section 116 (22 U.S.C. 2151n), by adding
			 at the end the following new subsection:
				
					(g)The report required by subsection (d) shall
				include for each country in which child marriage is prevalent at rates at or
				above 40 percent in at least one sub-national region, a description on the
				status of the practice of child marriage (as defined in section 7 of the
				International Protecting Girls by Preventing
				Child Marriage Act of 2007) in the
				country.
					;
				and
			(2)in section 502B
			 (22 U.S.C. 2304), by adding at the end the following new subsection:
				
					(i)The report required by subsection (b) shall
				include for each country in which child marriage is prevalent at rates at or
				above 40 percent in at least one sub-national region, a description on the
				status of the practice of child marriage (as defined in section 7 of the
				International Protecting Girls by Preventing
				Child Marriage Act of 2007) in the
				country.
					.
			7.DefinitionIn this Act, the term child
			 marriage means the marriage of a girl or boy, not yet the minimum age
			 for marriage stipulated in law in the country in which the girl or boy is a
			 resident.
		8.Authorization of
			 appropriationsTo carry out
			 this Act and the amendments made by this Act, there are authorized to be
			 appropriated $25,000,000 for each of fiscal years 2008 through 2012.
		
